Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page11ofof88




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Criminal Action No.: 19-mj-00175-SKC

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 JOHNNY L. MORGAN,

        Defendant.


  GOVERNMENT’S MOTION TO REVOKE BOND AND ISSUE ARREST WARRANT
 ______________________________________________________________________

        The United States of America submits the following Motion To Revoke Bond And

 Issue Arrest Warrant.

        The Court should grant the motion because the defendant did not appear for his

 August 13, 2019 Sentencing Hearing in the Northern District of West Virginia as ordered

 to by this Court.

                                      BACKGROUND

        On July 29, 2019, this Court presided over a FEDERAL RULE of CRIMINAL

 PROCEDURE 5(c)(3) Initial Appearance for the defendant, Johnny L. Morgan. Law

 enforcement officers in Colorado arrested Morgan pursuant to a bench warrant issued

 on March 4, 2019 by Judge Keeley in the United States District Court for the Northern

 District of West Virginia in case number 18cr31. See ECF No. 1, p. 1. Judge Keeley

 issued the bench warrant because Morgan failed to appear for his Sentencing Hearing

 set for that day, i.e., March 4, 2019 at 1:30 p.m. Id. at p. 2. Law enforcement officers

                                              1
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page22ofof88




 executed the arrest warrant in this district and that is why Morgan appeared before this

 Court. Deputies from the Huerfano County Sheriff’s Office arrested Morgan on July 23,

 2019. When law enforcement officers booked Morgan into the county jail, a detention

 officer discovered a large quantity of suspected methamphetamine within Morgan’s

 oxygen tank bag carrying case. As of now, no charges have been brought regarding

 the suspected methamphetamine. 1

           At the July 29, 2019 hearing, the Government did not seek detention and Morgan

 waived the Identity and Preliminary Hearing. The Court released Morgan on a personal

 recognizance bond. See ECF No. 6. The Government requested that a condition of

 Morgan’s bond be that he appear for a Sentencing Hearing in the Northern District of

 West Virginia, in case number 18cr31, on August 13, 2019. The Court did so and

 entered a separate Order requiring him to do the same. See ECF No. 7, p. 1, Condition

 # 4 / ECF No. 8. This Court further ordered the United States Marshals to furnish fare

 for Morgan’s noncustodial transportation to West Virginia. See ECF No. 13. Upon

 information and belief, the Government believes the Marshals provided funds to Morgan

 to purchase a bus ticket to West Virginia. It appears that Morgan did not purchase the

 ticket.

           Morgan did not appear for his August 13, 2019 Sentencing Hearing in the

 Northern District of West Virginia. The Government confirmed this with the Assistant

 United States Attorney in charge of Morgan’s case in the Northern District of West


 1
   It is important to note that Morgan’s original charges in the Northern District of West Virginia involve
 methamphetamine charges. See ECF No. 1, pp. 3 & 4, in case number 18-mj-01086. Further, while not a
 bond violation in this district, Morgan’s possession of methamphetamine when booked into the county jail
 is most likely a violation of his post-plea bond conditions in the Northern District of West Virginia.
                                                     2
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page33ofof88




 Virginia. Judge Keeley issued another bench warrant for Morgan due to his failure to

 appear. 2 Morgan’s failure to appear is a violation of his bond in this district.

        Morgan violated the terms and conditions of his bond in this district and has an

 active warrant for his arrest from the Northern District of West Virginia. For the reasons

 stated below, the Government requests that the Court revoke Morgan’s bond and issue

 an arrest warrant forthwith. When Morgan appears in this district, the Government will

 argue that Morgan be detained and transported by the United States Marshals to the

 Northern District of West Virginia so Judge Keeley can impose a sentence in case

 number 18cr31.

                                            ARGUMENT

 A. Morgan’s Failures To Appear In The Northern District Of West Virginia.

        Morgan has failed to appear for three separate Sentencing Hearings in case

 number 18cr31: (1) December 20, 2018; (2) March 4, 2019; and, (3) August 13, 2019.

 Because each failure to appear is intertwined with proceedings in this district, it is useful

 to provide a synopsis of each failure to appear.

        1. December 20, 2018 Sentencing Hearing.

        On May 11, 2018, Magistrate Judge Mix presided over a Rule 5(c)(3) Initial

 Appearance for Morgan in this district in case number 18-mj-01086-KLM. Law

 enforcement officers in Colorado arrested Morgan pursuant to an arrest warrant issued

 on May 2, 2018 by Judge Keeley in the United States District Court for the Northern

 District of West Virginia in case number 18cr31. See ECF No. 1, p. 1, in case number


 2
  Upon information and belief, the Government believes this new arrest warrant issued by Judge Keeley is
 sealed. Otherwise, the Government would provide a copy of the warrant as an exhibit.
                                                   3
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page44ofof88




 18-mj-01086-KLM. A Grand Jury returned a seven count Indictment against Morgan

 and a co-defendant (Morgan was only charged in four counts) regarding drug crimes

 and Morgan had not yet been arrested on the Indictment. Magistrate Judge Mix set a

 Preliminary Hearing, Identity Hearing, and Detention Hearing for May 16, 2018.

 Magistrate Judge Watanabe presided over the hearings on May 16, 2018 and released

 Morgan on an unsecured bond. See ECF No. 8, in case number 18-mj-1086-KLM.

 Magistrate Judge Watanabe also entered a separate Order directing Morgan to appear

 in the Northern District of West Virginia on May 24, 2018 at 11:00 a.m. See ECF No. 11

 in case number 18-mj-01086-KLM. The Government is unaware as to whether Morgan

 appeared in Northern District of West Virginia as ordered.

        On December 28, 2018, Magistrate Judge Varholak presided over a Rule 5(c)(3)

 Initial Appearance for Morgan in this district in case number 18-mj-01233-STV. Law

 enforcement officers in Colorado arrested Morgan pursuant to bench warrant issued on

 December 21, 2018 by Judge Keeley in the United States District Court for the Northern

 District of West Virginia in case number 18cr31. See ECF No. 1, p. 1, in case number

 18-mj-01233-STV. Judge Keeley issued the bench warrant because Morgan failed to

 appear for his Sentencing Hearing set for December 20, 2018. Id. at p. 2. Morgan

 argued his health prevented him from attending. Judge Keeley found no good cause for

 Morgan’s absence and issued a bench warrant for his arrest. Magistrate Judge

 Varholak released Morgan on January 9, 2019 on an unsecured bond and issued a

 separate Order directing Morgan to appear in the Northern District of West Virginia on a

 date to be determined. See ECF No. 13, in case number 18-mj-01233-STV.


                                            4
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page55ofof88




        2. March 4, 2019 Sentencing Hearing.

        As previously stated in this motion’s Background section, Morgan did not appear

 for his March 4, 2019 Sentencing Hearing in the Northern District of West Virginia. Law

 enforcement officers arrested Morgan in Colorado pursuant to a bench warrant issued

 by Judge Keeley in Northern District of West Virginia. Morgan’s arrest for that failure to

 appear is the genesis of this case before this Court.

        This Court ordered Morgan to appear at his August 13, 2019 Sentencing Hearing

 in the Northern District of West Virginia.

        3. August 13, 2019 Sentencing Hearing.

        As previously stated in this motion’s Background section, Morgan did not appear

 for his August 13, 2019 Sentencing Hearing in the Northern District of West Virginia.

 Judge Keeley issued another bench warrant for Morgan’s failure to appear. Morgan’s

 failure to appear for his August 13, 2019 Sentencing Hearing is the basis of this

 revocation motion.

 B. Morgan Violated His Bond And The Court Should Issue A Warrant For His
    Arrest.

        Pursuant to 18 U.S.C. § 3148(a), a defendant released on bond “who has

 violated a condition of his release, is subject to a revocation of release, an order of

 detention, and a prosecution for contempt of court.” “A judicial officer may issue a

 warrant for the arrest of a person charged with violating a condition of release . . . ” Id.

 at § 3148(b). This Court should issue an arrest warrant for Morgan because he failed to

 appear at his August 13, 2019 Sentencing Hearing in the Northern District of West

 Virginia after this Court ordered him to do so.

                                               5
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page66ofof88




        Condition 4 of this Court’s Order Setting Conditions Of Release [ECF No. 7, p. 1]

 states that Morgan must appear for his August 13, 2019 Sentencing Hearing in the

 Northern District of West Virginia. Morgan did not appear. Judge Heeley issued a

 bench warrant for Morgan’s failure to appear. That is clear and convincing evidence

 that Morgan violated this specific condition of his release. See 18 U.S.C. §

 3148(b)(1)(B). This Court has the authority to issue an arrest warrant for Morgan for

 violating his bond. Given Morgan’s history of failing to appear and that this is his third

 failure to appear for sentencing in the Northern District of West Virginia, the Court

 should issue a warrant for his arrest forthwith.

 C. Conclusion.

        Morgan violated his bond by failing to appear for his August 13, 2019 Sentencing

 Hearing in the Northern District of West Virginia. The Government respectfully requests

 that this Court issue a warrant for Morgan’s arrest so that he may be brought to answer

 for his violation in this district, detained, and transported by the United States Marshals

 to the Northern District of West Virginia for sentencing.

        Dated: October 11, 2019.

                                                    Respectfully submitted,

                                                    JASON R. DUNN
                                                    United States Attorney

                                           By:      /s/ Jason St. Julien
                                                    JASON ST. JULIEN
                                                    Assistant United States Attorney
                                                    1801 California St., Suite 1600
                                                    Denver, Colorado 80202
                                                    Phone: (303) 454-0100
                                                    Fax: (303) 454-0405
                                                    E-mail: Jason.St.Julien@usdoj.gov
                                              6
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page77ofof88




                                           Attorney for the United States




                                       7
Case
 Case1:19-mj-00242-KLM
      1:19-mj-00175-SKC Document
                         Document11-1
                                  14 Filed
                                      Filed10/11/19
                                            10/28/19 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page88ofof88




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 11th day of October 2019, I filed the foregoing
 GOVERNMENT’S MOTION TO REVOKE BOND AND ISSUE ARREST WARRANT
 with the Clerk of the Court using CM/ECF, which will send notification of such filing to
 the following individuals:

        Matthew Belcher
        Email: Matthew_Belcher@fd.org


                                                  /s/ Jason St. Julien
                                                  JASON ST. JULIEN
                                                  Assistant United States Attorney
                                                  1801 California St., Suite 1600
                                                  Denver, Colorado 80202
                                                  Phone: (303) 454-0100
                                                  Fax: (303) 454-0405
                                                  E-mail: Jason.St.Julien@usdoj.gov
                                                  Attorney for the United States




                                              8
